Citation Nr: 0322171	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the initial 50 percent rating assigned 
following the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the RO that granted service connection for PTSD and assigned 
a 50 percent evaluation, effective since February 15, 2001.  
The veteran filed a notice of disagreement in November 2001.  
The RO issued a statement of the case in February 2002.  The 
RO received the veteran's substantive appeal in March 2002.  

As the appeal regarding the initial evaluation assigned for 
service-connected PTSD involves an original claim, the Board 
has framed the issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In November 2002 and March 2003 the Board undertook 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  


REMAND

At the outset, the Board notes the RO last considered the 
claim on appeal in March 2002, at which time it issued a 
supplemental statement of the case.  Pursuant to the Board's 
development, additional evidence, consisting of VA outpatient 
treatment reports and a March 2003 VA examination report, has 
been added to the record.  However, the Board is unable to 
adjudicate the claim on appeal on the basis of such evidence 
at this time.  

In this regard, the Board notes that the provisions of 38 
C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, has 
recently been held to be invalid.  Disabled American Veteran 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In view of the above-cited decision, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. App. 
384 (1995)), the matter on appeal must be returned to the RO 
for consideration of the claim in light of all additional 
evidence added to the record since the March 2002 
supplemental statement of the case.  

If the claim is again denied, the supplemental statement of 
the case issued to the veteran and his representative 
explaining the basis of the denial for the claim must include 
citation to and discussion of all additional legal authority 
considered, to specifically include the regulations 
implementing the Veterans Claims Assistance Act of 2000 
(i.e., 38 C.F.R. §§ 3.102, 3.159 (2002)). 

Accordingly, this matter is hereby REMANDED to the RO for the 
following additional actions:  

1.  The RO should readjudicate the claim 
on appeal in light of all pertinent 
evidence and legal authority (to include 
consideration of whether "staged 
rating," pursuant to Fenderson, is 
appropriate).  

2.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC (to include citation to 
and all additional legal authority 
considered-including 38 C.F.R. §§ 3.102 
and 3.159 (2002)-discussion of all 
pertinent evidence and legal authority, 
and clear reasons and bases for the RO's 
denial) and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



